Judgments, Supreme Court, Bronx County, rendered on October 30, 1972, convicting each defendant, after a joint trial, of robbery in the first degree, grand larceny in the third degree, possession of a weapon as a felony and, in the case of defendant, Lumford, reckless endangerment in the first degree and, in the cases of defendants, Beatty and Hughes, reckless endangerment in the second degree, unanimously modified, on the law, to the extent of reversing the convictions for grand larceny in the third degree and dismissing that count of the indictment and otherwise affirmed. (People v Pyles, 44 AD2d 784) The People concede that the judgments should be so modified. We have examined the other contentions raised by the defendants and find them to be without merit. Concur—Kupferman, J. P., Tilzer, Capozzoli, Lane and Nunez, JJ.